Case: 13-40317   Document: 00512870373   Page: 1    Date Filed: 12/15/2014



                REVISED, December 15, 2014
        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                               United States Court of Appeals

                               No. 13-40317
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 30, 2014
                                                                 Lyle W. Cayce
THE ARANSAS PROJECT,                                                  Clerk


                                   PlaintiffBAppellee,

v.

BRYAN SHAW, in His Official Capacity
as Chairman of the Texas Commission on Environmental Quality;
BUDDY GARCIA, in His Official Capacity
as Commissioner of the Texas Commission on Environmental Quality;
CARLOS RUBINSTEIN, in His Official Capacity
as Commissioner of the Texas Commission on Environmental Quality;
MARK VICKERY, in His Official Capacity
as Executive Director of the Texas Commission on Environmental Quality;
AL SEGOVIA, in His Official Capacity as South Texas Watermaster,

                                   DefendantsBAppellants,

GUADALUPE-BLANCO RIVER AUTHORITY;
TEXAS CHEMICAL COUNCIL; SAN ANTONIO RIVER AUTHORITY,

                                   Intervenors
                                   DefendantsBAppellants.



                Appeal from the United States District Court
                     for the Southern District of Texas



Before JONES, SMITH, and GARZA, Circuit Judges.
Per Curiam:
    Case: 13-40317    Document: 00512870373     Page: 2   Date Filed: 12/15/2014



                                 No. 13-40317


      After the deaths of some whooping cranesSSan endangered speciesSSThe
Aransas Project (“TAP”) sued directors of the Texas Commission on
Environmental Quality (“TCEQ”) under the Endangered Species Act (“ESA” or
the AAct@). TAP sought and was granted an injunction prohibiting TCEQ from
issuing new permits to withdraw water from rivers that feed the estuary where
the cranes make their winter home. The injunction also required TCEQ to
seek an incidentalBtake permit (“ITP”) from the U.S. Fish and Wildlife Service
(“FWS”). A motions panel of this court stayed the injunction pending appeal.
We conclude that the district court’s opinion misapplies proximate cause
analysis and further, even if proximate cause had been proven, the injunction
is an abuse of discretion. The judgment is reversed.
                                       I.
      The whooping crane is a majestic bird that stands five feet tall and has
a wingspan of more than eight feet. It once came close to extinction and,
despite international recovery efforts, is still endangered. The world’s only
wild flock, called the AransasBWood Buffalo (“AWB”) flock, consists of almost
300 birds and inhabits the Aransas National Wildlife Refuge (“the Refuge”) in
Texas during the winter and Wood Buffalo National Park in Canada in the
summer.    Adjacent to the Refuge is San Antonio Bay, also known as the
Guadalupe Estuary, which provides a critical habitat for the flock and receives
freshwater inflows primarily from the San Antonio and Guadalupe Rivers. The
State of Texas owns the state’s surface water, including the water in the San
Antonio and Guadalupe River systems, and holds it in trust for the citizens of
the state. Under Texas law, surfaceBwater capture and use is regulated by
TCEQ, a state agency that, through permitting processes and regulatory
powers, can affect the availability of fresh water to users throughout the state.


                                       2
    Case: 13-40317     Document: 00512870373      Page: 3   Date Filed: 12/15/2014



                                  No. 13-40317


      According to reports issued by the Refuge’s biologist, the AWB flock con-
sisted of about 270 whooping cranes in 2008. During a severe drought in the
winter of 2008B2009, four crane carcasses were recovered in the Refuge.
Necropsies were performed on two of them, and in both instances, emaciation
was listed among other factors as a cause of death. Using aerial surveys, the
biologist concluded that nineteen other cranes died during that season. Thus,
by the end of the 2008B2009 winter, the flock had purportedly declined to
247 cranes.
      When reports of those crane mortalities became known, various environ-
mentalists, local coastal business owners, bird enthusiasts, and others formed
TAP, a nonBprofit corporation whose objective is to protect the habitat of the
whooping crane; its members have expressed direct interests in the continued
vitality of the AWB flock and the Refuge, ranging from personal enjoyment of
the birds to various business interests. TAP sued on behalf of itself and its
members, alleging that various TCEQ officials (the “state defendants”) had
violated the ESA, 16 U.S.C. ' 1531 et seq. The crux of TAP=s complaint was
that the state defendants’ actions and failures to act in managing water
diversion in the San Antonio and Guadalupe River systems violated the ESA
by harming and harassing cranes in the flock and causing the deaths of
twentyBthree cranes.
                                        A.
      The ESA applies to all Apersons,@ including Aany officer, employee, [or]
agent, . . . of any State.@ 16 U.S.C. ' 1532(13). The Act forbids Atakes@ of endan-
gered species such as the whooping crane. Id. ' 1538(a)(1)(B). AThe term >take=
means to harass, harm, . . . wound, [or] kill@ protected species. Id. ' 1532(19).




                                        3
     Case: 13-40317       Document: 00512870373         Page: 4    Date Filed: 12/15/2014



                                      No. 13-40317


“Harm” includes “significant habitat modification or degradation where it actu-
ally kills or injures wildlife by significantly impairing essential behavioral pat-
terns, including breeding, feeding or sheltering.” 50 C.F.R. ' 17.3(c). “Harass
. . . means an intentional or negligent act or omission which creates the likeli-
hood of injury to wildlife by annoying it to such an extent as to significantly
disrupt normal behavioral patterns which include, but are not limited to,
breeding, feeding, or sheltering.”         Id.    “Congress intended ‘take’ to apply
broadly to cover indirect as well as purposeful actions.” Babbitt v. Sweet Home
Chapter of Cmtys. for a Great Or., 515 U.S. 687, 704, 115 S. Ct. 2407, 2416
(1995).
       In 1982, Congress amended the ESA to provide exceptions to the strict
prohibition on “takes.” See id. at 691, 115 S. Ct. at 2409B10. Under the revised
16 U.S.C. ' 1539(a)(1)(B), the Secretary of the Interior may issue an ITP
authorizing “takes” that are “incidental to, and not the purpose of, the carrying
out of an otherwise lawful activity.” An ITP is issued by the U.S. Fish and
Wildlife Service (“FWS”) after the development and approval of a Habitat
Conservation Plan (“HCP”). 1           HCPs must include, among other things,
information regarding the applicant=s plan to “minimize and mitigate” the
impacts likely to result from incidental takes. 16 U.S.C. ' 1539(a)(2)(A)(ii).
                                             B.
       TAP sued the state defendants pursuant to 16 U.S.C. ' 1540, which
authorizes citizen suits seeking to enjoin the actions of any person, including
any “governmental instrumentality or agency (to the extent permitted by the


       1
        16 U.S.C. ' 1539(a)(2)(A), (B); see also 50 C.F.R. ' 17.22; Notice of Availability of
Final Handbook for Habitat Conservation Planning and Incidental Take Permitting Process,
61 Fed. Reg. 63854 (1996).


                                             4
    Case: 13-40317    Document: 00512870373    Page: 5   Date Filed: 12/15/2014



                                No. 13-40317


[E]leventh [A]mendment to the Constitution), who is alleged to be in violation
of any provision” of the ESA. TAP asserted that the state defendants’ water
permitting and regulatory practices had led to private parties= withdrawing
water from the San Antonio and Guadalupe rivers, in turn leading to a signif-
icant reduction in freshwater inflow into the San Antonio Bay ecosystem. That
reduction in freshBwater inflow, coupled with a drought, led to increased
salinity in the bay, which decreased the availability of drinkable water and
caused a reduction in the abundance of blue crabs and wolfberries, two of the
cranes= staple foods. According to TAP, that caused the cranes to become ema-
ciated and to engage in stress behavior, such as denying food to juveniles and
flying farther afield in search of food, leading to further emaciation and
increased predation. Ultimately, this chain of events led to the deaths of
twentyBthree cranes during the winter of 2008B2009.
      TAP thus alleged that the state defendants’ waterBpermitting practices
effected a taking of whooping cranes, in violation of the ESA, and that such
takings would continue to occur absent intervention by the court. Accordingly,
TAP sought declaratory and injunctive relief designed to ensure that the AWB
flock had sufficient water resources to prevent future takings.
      Before trial, the GuadalupeBBlanco River Authority (“GBRA”), Texas
Chemical Council, and San Antonio River Authority (“SARA”) (collectively, the
“intervenor defendants”) were granted leave to intervene. The district court
conducted an eightBday bench trial that included nearly thirty witnesses. On
March 11, 2013, the court issued an exhaustive 124Bpage opinion, which
adopted verbatim TAP=s proposed fact findings. The court declared that the
state defendants had violated the ESA through their waterBmanagement




                                       5
     Case: 13-40317       Document: 00512870373         Page: 6    Date Filed: 12/15/2014



                                      No. 13-40317


practices and were continuing to do so.             The court granted an injunction
ordering (1) that
       [t]he TCEQ, its Chairman, and its Executive Director are enjoined
       from approving or granting new water permits affecting the
       Guadalupe or San Antonio Rivers until the State of Texas provides
       reasonable assurances to the Court that such permits will not take
       [w]hooping [c]ranes in violation of the ESA

and (2) that
       [w]ithin thirty (30) days of the date of entry of this Order, the
       TCEQ, its Chairman, and its Executive Director shall seek an Inci-
       dental Take Permit that will lead to development of a Habitat Con-
       servation Plan.


       Two days later, the state defendants, GBRA, and SARA moved in the
district court for a stay pending appeal. The court denied the motions but
amended the first portion of its injunctive relief to provide that the
       TCEQ, its Chairman, and its Executive Director are enjoined from
       approving or granting new water permits affecting the Guadalupe
       or San Antonio Rivers, with the exception of those permits neces-
       sary to protect the public=s health and safety, until the State of
       Texas provides reasonable assurances to the Court that such per-
       mits will not take [w]hooping [c]ranes in violation of the ESA.

A motions panel of this court granted the state defendants= and GBRA’s
motions for a stay pending appeal after setting an expedited briefing schedule.
The state defendants and intervenor defendants appeal the judgment. 2

       2
        Amicus curiae briefs have been filed on behalf of the state defendants and intervenor
defendants by the Texas Public Policy Foundation (“TPPF”); the City of Kerrville and
Structural Metals, Inc.; CPS Energy; the City of Victoria; the Texas Water Conservation
Association (“TWCA”); and the Texas Farm Bureau, American Farm Bureau Federation,
Oklahoma Farm Bureau Legal Foundation, Oregon Farm Bureau Federation, Wyoming
Farm Bureau Federation, California Farm Bureau Federation, Mississippi Farm Bureau
Federation, and Louisiana Farm Bureau Federation (referred to collectively as “TFB”).
Defenders of Wildlife, Nature Canada, and various law professors have filed amicus briefs on

                                             6
    Case: 13-40317      Document: 00512870373       Page: 7    Date Filed: 12/15/2014



                                    No. 13-40317


                                          II.
      In their statement of jurisdiction, the state defendants “note two issues
relevant to Article III standing.” They note that TAP did not suggest a threat
of future injury sufficient for standing, and they question whether the remote
causal connection between TCEQ permits and crane deaths demonstrates
traceability.
      For standing, a party must demonstrate the “triad of injury in fact,
causation, and redressability.” Steel Co. v. Citizens for a Better Env=t, 523 U.S.
83, 103, 118 S. Ct. 1003, 1017 (1998). The injury in fact must be “a harm
suffered by the plaintiff that is ‘concrete’ and ‘actual or imminent.’ ” Id. (citing
Whitmore v. Arkansas, 495 U.S. 149, 155, 110 S. Ct. 1717, 1723 (1990)).
Causation requires a “traceable connection” between the plaintiff’s injury and
the defendant’s conduct. Id. Redressability requires “a likelihood that the
requested relief will redress the alleged injury.” Id. To seek injunctive relief,
the plaintiff must show a real and immediate threat of future or continuing
injury apart from any past injury. In re Stewart, 647 F.3d 553, 557 (5th Cir.
2011). “Past exposure to illegal conduct does not in itself show a present case
or controversy regarding injunctive relief.” Id. (citation omitted). Although
past wrongs may help establish the threat of a future injury, they are
insufficient alone. See O=Shea v. Littleton, 414 U.S. 488, 495B96, 94 S. Ct. 669,
676 (1974).
      There is little doubt that TAP alleged sufficient facts concerning the
components of standing to justify pursuing this litigation. TAP alleged injury
(death to cranes and injury to those who enjoy them) and a theory of causation



behalf of TAP. We DENY TAP=s motion to strike amicus briefs.


                                          7
     Case: 13-40317       Document: 00512870373         Page: 8     Date Filed: 12/15/2014



                                       No. 13-40317


(TCEQ water use permits ultimately affected the cranes= habitat), and it
alleged that future deaths could be attributed to Atakes@ in violation of the ESA
without injunctive relief. The state defendants= concerns about Article III
standing boil down to a post hoc argument based on the results of trial. We
think it prudent to review the issues on the merits in the following discussion.
While Lujan requires that standing be maintained throughout the course of
litigation, Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130,
2137 (1992), this does not require a court to dismiss for lack of standing when
a plaintiff fails to prove its case on any of the three essential components.
                                             III.
       Although the intervenor defendants do not challenge TAP’s standing to
sue, they raise a procedural question concerning the district court’s decision to
adjudicate the case instead of invoking the Burford abstention doctrine. 3 We
review an abstention ruling for abuse of discretion, but “we review de novo
whether the requirements of a particular abstention doctrine are satisfied.”
Romano v. Greenstein, 721 F.3d 373, 380 (5th Cir. 2013) (internal citations and
quotations omitted). “A court abuses its discretion when its ruling is based on
an erroneous view of the law or a clearly erroneous assessment of the
evidence.” Kipps v. Caillier, 197 F.3d 765, 770 (5th Cir. 1999). We find no
abuse here.
       The federal courts have a “virtually unflagging obligation . . . to exercise
the jurisdiction given them.”          Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800, 817, 96 S. Ct. 1236, 1246 (1976); New Orleans Pub.
Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 359, 109 S. Ct. 2506,

       3
         See Burford v. Sun Oil Co., 319 U.S. 315, 63 S. Ct. 1098 (1943); New Orleans Pub.
Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 109 S. Ct. 2506 (1989) (ANOPSI@).


                                              8
    Case: 13-40317      Document: 00512870373      Page: 9   Date Filed: 12/15/2014



                                   No. 13-40317


2513 (1989) (“NOPSI”).        A court may abstain from exercising its equity
jurisdiction, however, where doing so would “be prejudicial to the public
interest.” Burford v. Sun Oil Co., 319 U.S. 315, 318, 63 S. Ct. 1098, 1099 (1943)
(internal citations omitted).     The Court in Burford delineated an area of
abstention where the issues “so clearly involve basic problems of [State] policy”
that the federal courts should avoid entanglement. Id. at 332, 63 S. Ct. at
1106.
        In NOPSI, the Court further articulated the narrow bounds of Burford
abstention:
        Where timely and adequate stateBcourt review is available, a
        federal court sitting in equity must decline to interfere with the
        proceedings or orders of state administrative agencies: (1) when
        there are Adifficult questions of state law bearing on policy
        problems of substantial public import whose importance
        transcends the result in the case then at bar@; or (2) where the
        Aexercise of federal review of the question in a case and in similar
        cases would be disruptive of state efforts to establish a coherent
        policy with respect to a matter of substantial public concern.@


NOPSI, 491 U.S. at 361, 109 S. Ct. at 2514 (citations omitted). Even where a
federal court would have to upset a “complex state administrative process,”
abstention may not be proper. Id. at 362, 109 S. Ct. at 2515. Although Burford
abstention thus continues to be “permissible,” it is “the exception, not the rule.”
Id. at 359, 109 S. Ct. at 2513.
        Five factors govern the decision whether to abstain:
        (1) whether the cause of action arises under federal or state law;
        (2) whether the case requires inquiry into unsettled issues of state
        law or into local facts; (3) the importance of the state interest
        involved; (4) the state=s need for a coherent policy in that area; and
        (5) the presence of a special state forum for judicial review.



                                          9
    Case: 13-40317       Document: 00512870373          Page: 10     Date Filed: 12/15/2014



                                       No. 13-40317


Wilson v. Valley Elec. Membership Corp. 8 F.3d 311, 314 (5th Cir. 1993)
(internal citations and quotations omitted). We have applied those factors
consistently in reviewing Burford abstention. See, e.g., Sierra Club, Inc. v.
Sandy Creek Energy Assocs., L.P., 627 F.3d 134 (5th Cir. 2010). We consider
each in turn.
                                             1.
       The first prongSSwhether the cause of action arises under federal or state
lawSSis straightforward. This cause of action arises under the federal ESA.
The first factor thus weighs in favor of not abstaining but does not settle the
issue. 4
                                             2.
       Regarding the second prong, “Burford abstention does not so much turn
on whether the plaintiff’s cause of action is alleged under federal or state law,
as it does on whether the plaintiff’s claim may be in any way entangled in a
skein of state law that must be untangled before the federal case can proceed.”
City of San Antonio, 112 F.3d at 795 (citation omitted). Of primary concern in
Burford was the involvement of the federal courts in deciding issues of essen-
tially state law and policy. Federal courts were interpreting and applying state
law in oilBwell disputes, which “created a constant task for the Texas
Governor” and forced the Texas Railroad Commission to “adjust itself to the
permutations of the law as seen by the federal courts.” Burford, 319 U.S. at
329B30, 63 S. Ct. at 1105B06.



       4
         See Wilson, 8 F.3d at 314 (concluding that abstention was proper where only state
law claims were central); NOPSI, 491 U.S. at 361 (noting the absence of any state law claims);
but see Sierra Club v. City of San Antonio, 112 F.3d 789, 794 (5th Cir. 1997) (abstaining on
an ESA claim).


                                             10
   Case: 13-40317     Document: 00512870373     Page: 11   Date Filed: 12/15/2014



                                 No. 13-40317


      In Wilson, 8 F.3d at 315, we stated that this factor turns in part on
whether the court will be forced to weigh competing local interests and mostly
review an agency’s decision in an area in which that agency is arguably an
expert. Abstention would be proper if “applying the seemingly clear legal stan-
dard . . . would involve the federal court in an open-ended >fairness= inquiry
into predominantly local matters.” Id. What would amount to review of state
agency action in a state law framework would be grounds for abstention: A
“claim that a state agency has misapplied its lawful authority or has failed to
take into consideration or properly weigh relevant stateBlaw factors” might
disrupt the state’s programs and would immerse the court in local law and
facts. NOPSI, 491 U.S. at 362. This court thus required abstention in City of
San Antonio, 112 F.3d at 794, where an injunction under the ESA would have
entangled the court in issues of state law in part by forcing the administrative
bodies to violate other state laws.
      On balance, this factor weighs against abstention. The state defendants
do not argue, as did the defendant in City of San Antonio, that they would be
forced to violate state law by complying with the injunction. Additionally, the
district court, to render a decision, did not, engage complex issues of state law
or weigh state policy decisions. Instead, the court decided that (1) the ESA
prohibits “takes”; (2) TCEQ causes takes; and (3) the court enjoins the actions
that cause takes unless they are “approved” by the FWS. On its face, the
formula does not require, as in Burford, examining individual permits and
rendering decisions in favor of individual permittees.      One key difference
between this case and City of San Antonio is that the injunction there required
the state to distribute or not distribute water in a certain fashion, whereas
here the injunction is primarily focused on the ITP process and future


                                       11
    Case: 13-40317       Document: 00512870373        Page: 12     Date Filed: 12/15/2014



                                      No. 13-40317


permitting actions. Abstention is not required “merely because resolution of a
federal question may result in the overturning of a state policy.” NOPSI,
491 U.S. at 363, 109 S. Ct. at 2515.
                                            3.
       As for the importance of the state interests, “Texas clearly has an
interest in uniform decisionBmaking regarding [its] finite amount of water.”
City of San Antonio, 112 F.3d at 795.              States have a strong interest in
managing their own natural resources, and courts have recognized a strong
state interest in, among other areas, utilities, train service, and insurance
regulation. 5
       In Burford, the state had a strong interest in creating a coherent system
of oil regulations and managing natural resources. Even though Burford con-
cerned a constitutional challenge, the Court in NOPSI, 491 U.S. at 360,
109 S. Ct. at 2514, explained that any federal interest there was dwarfed by
the state interestCthe “constitutional challenge was of minimal federal
importance, involving solely the question whether the commission had
properly applied Texas= complex oil and gas conservation regulations.”
       In Wilson, 8 F.3d at 315, we similarly applied a sort of balancing between
state and federal interests, noting the importance of regulation of utilities as a
core part of the police power and affirmed abstention. We noted in City of San
Antonio, 112 F.3d at 794, that, where both the water source and the
endangered species were “entirely intrastate,” the “management of the aquifer
[was] a matter of peculiar importance to the state.”

          See Wilson 8 F.3d at 315 (utilities); NOPSI, 491 U.S. at 365, 109 S. Ct. at 2516
       5


(utilities); Ala. Pub. Serv. Comm=n v. S. Ry. Co., 341 U.S. 341, 342 (1951) (train service);
Barnhardt Marine Ins. Inc. v. New England Int=l Surety of Am., Inc., 961 F.2d 529, 531 (5th
Cir. 1992) (insurance).


                                            12
    Case: 13-40317    Document: 00512870373       Page: 13   Date Filed: 12/15/2014



                                  No. 13-40317


      In City of San Antonio, we went on to explain that Texas has a strong
interest in water regulation, “especially in times, like today, of devastating
drought.” Id. (internal quotations omitted). The regulation of the Edwards
Aquifer, at issue there, was “vital to the general economy and welfare of the
State of Texas,” because the Aquifer was “the primary source of water for resi-
dents of the south central part” of Texas. Id. Further, “the State has the
responsibility under the Texas Constitution to preserve and conserve water
resources for the benefit of all Texans.” Id.
      Water management is undoubtedly an important state interest. But
what distinguishes this case somewhat from City of San Antonio and Burford
is that there is also a strong federal interest. The whooping crane is an
interstate, and indeed international, species. The ESA is designed to “grant
federal courts subject matter jurisdiction over suits like the one presently
before us” because of the federal interest in endangered species. Sandy Creek,
627 F.3d at 144 n.15. Though the state interest is strong in terms of managing
water use, so is the federal interest.
                                         4.
      For the fourth prong, states have a strong need for coherent policy in the
regulation of finite natural resources. See Burford, 319 U.S. at 325, 63 S. Ct.
at 1103. For example, in Burford, id. at 319, 63 S. Ct. at 1100, the Court
explained that the state needed a coherent policy, because “one operator can
. . . drain oil from the most distant parts of the reservoir.” Similarly, in City of
San Antonio, 12 F.3d at 793B94, we explained that “allowing one party to take
water necessarily affects other parties.”
      The Court in NOPSI, however, explained that the need for coherence is
not alone a reason for abstention. Although Burford abstention “is concerned


                                         13
   Case: 13-40317      Document: 00512870373    Page: 14   Date Filed: 12/15/2014



                                 No. 13-40317


with protecting complex state administrative processes from undue federal
interference, it does not require abstention whenever there exists such a
process or even in all cases where there is a potential for conflict with state
regulatory law or policy.” NOPSI, 491 U.S. at 362, 109 S. Ct. at 2515 (internal
quotations omitted).
      The Texas Water Code is similar to the regulations at issue in Burford
and City of San Antonio.      It regulates a scarce resource that necessarily
interconnects its users.    It requires a state oversight agency, TCEQ, to
implement the regulatory scheme. Finally, it regulates water by instructing
TCEQ to consider scientific data, balance stakeholder interests, and maintain
a permit system through an elaborate system of orders, schedules, and reports.
Federal intervention could easily upset that delicate balancing. This factor
weighs in favor of abstention.
                                       5.
      To justify abstention, there must be a forum that offers “[t]imely and
adequate stateBcourt review.” NOPSI, 491 U.S. at 361, 109 S. Ct. at 2514
(internal citations omitted). Review typically includes the ability to appeal
agency orders to a state trial court, with available state appellate review, and
such review may include initial review by the agency. Neither a private cause
of action nor specific enforcement provisions are required, but review should
be more than a fact finding venture with only the remote possibility of
enforcement. See City of San Antonio, 112 F.3d at 797. In Burford, 319 U.S.
at 333B34, 63 S. Ct. at 1107, the Court found sufficient state review where the
state provided “a unified method for the formation of policy and determination
of cases by the Commission and by the state courts.” The review in both the
agency and the state courts was “expeditious and adequate.” In Wilson, 8 F.3d
14
   Case: 13-40317     Document: 00512870373     Page: 15   Date Filed: 12/15/2014



                                 No. 13-40317


at 316, we explained that, where there was an administrative agency with
“broad power to address legal issues related to regulatory duties,” there was
sufficient state judicial review. Similarly, in City of San Antonio, 112 F.3d at
797, we concluded that sufficient review was provided where the Edwards
Aquifer Authority could sue for injunction in state court, and a separate entity,
the Texas Natural Resource Conservation Commission, could “file suit for an
order of mandamus against the Authority to compel it to perform its duties”.
The statute in City of San Antonio explicitly addressed the preservation of
endangered species and required the Authority to “protect aquatic and wildlife
habitat” and to “protect species that are designated as threatened or
endangered under applicable federal or state law.” Id. at 794.
      The scheme here, at first glance, seems to afford sufficient stateBcourt
review. Under Section 5.351 of the Texas Water Code, “[a] person affected by
a ruling, order, decision, or other act of the [TCEQ] may file a petition to
review, set aside, modify, or suspend the act of the commission,” and a suit in
state court follows the standard state appeals process, just as in Burford,
Alabama, Wilson, and City of San Antonio. Additionally, individuals may
petition TCEQ to provide more water for environmental uses. See 30 TEX.
ADMIN. CODE ' 20.15.
      There are, however, signs of inadequate review.        In the first place,
Section 11.0235(d)(1) of the Texas Water Code expressly forbids granting water
rights for environmental needs. As TAP points out, there is thus no petition
option; TCEQ is not authorized, under state law, to grant flows based on
environmental concerns.      Second, although the Code requires TCEQ to
consider the environmental impact of permitting, it also requires, as “an
essential part” of that scheme, that all permitting related to environmental


                                       15
   Case: 13-40317      Document: 00512870373      Page: 16    Date Filed: 12/15/2014



                                   No. 13-40317


flows    be   suspended    “during   emergencies,”    which     includes   drought
emergencies. TEX. WATER CODE ' 11.0235(c).
        The key question is whether TCEQ actually has authority to remedy the
problem: that is, whether, given a drought (which constitutes an emergency),
TCEQ can still provide water for the cranes. Under Section 11.0235(c), TCEQ
appears not to have that power. That essentially leaves the state courts as the
only avenue for redress, but the parties cite no authority showing how one
would bring such an action to force TCEQ to provide greater freshwater flows.
At oral argument, counsel for TAP repeatedly suggested that there was no
cause of action under which TAP could sue TCEQ in the Texas courts; that
analysis seems correct. That factor, on which the district court focused, weighs
against abstention, because it is not evident that TCEQ or the state courts
have authority to provide TAP the type of relief it seeks. See Tex. Comm’n on
Envtl. Quality v. San Marcos River Found., 267 S.W.3d 356 (Tex. App. -Corpus
Christi 2008).
                                        6.
        In summary regarding abstention, the instant case is similar in certain
ways to City of San Antonio, in which we held that a water regulatory scheme
demanded abstention even in the face of an ESA suit.               There are key
differences, however, including the intrastate focus in City of San Antonio, the
more highly developed environmental protections there, and the broader grant
of administrative and judicial authority by state law to remedy environmental
grievances.
        Burford abstention is disfavored as an abdication of federal jurisdiction.
This case arises under federal law, and, treading carefully, the federal courts
need not become entangled in state law to adjudicate the ESA claim here. The


                                        16
    Case: 13-40317        Document: 00512870373         Page: 17     Date Filed: 12/15/2014



                                        No. 13-40317


district court did not abuse its discretion by declining to abstain. We turn to
its findings and conclusions.
                                              IV.
                                              A.
      “The standard of review for a bench trial is well established: Findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” Kona
Tech. Corp. v. S. Pac. Transp. Co., 225 F.3d 595, 601 (5th Cir. 2000). “A finding
is clearly erroneous if it is without substantial evidence to support it, the court
misinterpreted the effect of the evidence, or this court is convinced that the
findings are against the preponderance of credible testimony.” Petrohawk
Props., L.P. v. Chesapeake La., L.P., 689 F.3d 380, 388 (5th Cir. 2012) (quoting
French v. Allstate Indem. Co., 637 F.3d 571, 577 (5th Cir. 2011)).
      The basis of many of the district court’s conclusions and remedy is a find-
ing that twentyBthree whooping cranes perished during the winter of
2008B2009 and the death toll represented the “takes” committed or caused by
the state defendants. The court reached its mortality finding based primarily
on evidence and testimony from TAP=s expert, Tom Stehn, a Refuge biologist
formerly employed by the FWS.
      Stehn worked at the Refuge for twentyBnine years, until 2011, and was
responsible for conducting annual surveys of the whoopingBcrane population.
He flew over the entire Refuge in parallel lines and conducted a visual count
of adult and juvenile birds; each flight could cover the Refuge twice. Because
the cranes are territorial, Stehn concluded that not seeing a bird in its usual
location for two or more flights meant that it had died. When tallying mortality
rates, Stehn counted only adults and juveniles, not subBadult birds. 6


          SubBadults are not yet breeding but are not tied to their parents and do not exhibit
      6




                                              17
    Case: 13-40317       Document: 00512870373           Page: 18   Date Filed: 12/15/2014



                                      No. 13-40317


       Stehn’s methods changed somewhat over time. In the early years, he
routinely conducted as many as twentyBsix flights during the winter season.
The planes flew at low speeds and were often 20B50 feet above the ground.
Also, a high percentage of birds had colored bands used for tracking and
identification.
       In more recent years, Stehn flew at 200 feet, and budgetary constraints
reduced the number and length of flights from twentyBsix per season to
between eight and twelve, and from eight to six hours. The colored bands had
faded and were no longer useful for identifying specific birds.
       During the 2008B2009 winter season, Stehn conducted eleven flights, six
of which he categorized as reliable for purposes of conducting a mortality count.
He noted that cranes seemed to be moving more than in past years; he
surmised that was related to the drought and food conditions. His counts found
nineteen birds absent from their usual territory, and those were counted as
dead. Additionally, four carcasses were found, a high number considering that
only twenty had been recovered in the Refuge since 1938.
       The intervenor defendants contend that the finding of twentyBthree
deaths is clearly erroneous and unsupported by the evidence. They assert that
Stehn=s surveys and mortality calculations were inaccurate and unreliable.
Though they have abandoned their challenge to Stehn’s qualifications as an
expert, they claim his data are “unreliable as a matter of law.” The district
court, however, found Stehn’s methods reliable. He had employed the same
counting method for almost thirty years, and the Refuge, the FWS, and
national and international organizations relied on his work. No one else had



the same territoriality as do younger and older birds.


                                             18
    Case: 13-40317       Document: 00512870373          Page: 19     Date Filed: 12/15/2014



                                       No. 13-40317


attempted counts or challenged the validity of his findings for three decades.
Moreover, Stehn had a vested interest in making accurate counts of whooping
cranesCthat was one of his primary job responsibilities, and he made counts
after the 2008B2009 winter usin the same methods. Both sides sought to
compel Stehn’s testimony, and he testified only after the court subpoenaed him
and without having been prepared by TAP.
       It is true that Stehn’s methods changed somewhat over the years and
may have led to a less accurate count in 2008B2009 than might have been made
in the 1990s.      The lack of bands, higherBflying surveys, increased crane
movement, and fewer flights may reasonably be concluded to have contributed
to inaccuracies. Moreover, as Stehn admitted, colored bands and GPS tracking
would have been more accurate. But these considerations alone are not enough
to say that his methods are unreliable “as a matter of law.”
       Further, although it was not peerBreviewed in the sense that a journal
article would be, and may not even be the “best” method of counting, Stehn’s
methodology could be considered by the district court for whatever weight it
might bear. The only indications that Stehn’s methodology was subBoptimal
are in the 2011 FWS report discussed below and the testimony of a statistician,
Dr. Conroy, who had never conducted surveys of the whooping cranes. 7
Consequently, although there may be some doubt as to the 2008B2009
mortality numbers, that doubt hardly leaves us with a “firm conviction” that a




       7
         The intervenor defendants try to “have their cake and eat it” when attacking Stehn’s
methodology. They state that the 2008B2009 fatality count cannot be accurate, because
Stehn’s count in 2009B2010 was higher than one would expect had there been so many
fatalities the previous winter. Yet in order to rely on those numbers to disprove the previous
year’s, the intervenor defendants implicitly accept their accuracy:


                                             19
    Case: 13-40317      Document: 00512870373         Page: 20    Date Filed: 12/15/2014



                                     No. 13-40317


mistake has been made. The finding that twentyBthree cranes died that winter
is not clearly erroneous. 8
                                            B.
      The intervenor defendants moved to reopen the evidence after trial to
introduce an FWS report, the 2011B2012 Abundance Survey, critical of Stehn’s
aerial survey methodology. The district court, after reviewing and considering
the survey, denied the motion, giving a lengthy analysis of why it would be
improper to admit the survey.           The intervenor defendants challenge that
exclusion.
      We review evidentiary rulings under a deferential abuseBofBdiscretion
standard. Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 992 (5th Cir.
2008). A court Aabuses its discretion when its ruling is based on an erroneous
view of the law or a clearly erroneous assessment of the evidence.@ United
States v. Yanez Sosa, 513 F.3d 194, 200 (5th Cir. 2008). If there is error, it is
reviewed for harmlessness. We reverse a judgment based on an erroneous
evidentiary ruling only if that ruling “affected the substantial rights of the
parties.” Stover, 549 F.3d at 992. “When, as here, the district court has
conducted, on the record, a carefully detailed analysis of the evidentiary issues
and the court’s own ruling, appellate courts are [wary] about finding an abuse
of discretion.” Kelly v. Boeing Petroleum Servs., Inc., 61 F.3d 350, 356 (5th Cir.
1995).
      In deciding whether to reopen evidence, a court should weigh “the impor-
tance and probative value of the evidence, the reason for the moving party’s


      8
       Moreover, even if the mortality count was off, that would have no bearing on whether
TCEQ had violated the ESA. There is direct evidence of four deaths, two of which displayed
emaciation.


                                            20
   Case: 13-40317     Document: 00512870373       Page: 21   Date Filed: 12/15/2014



                                   No. 13-40317


failure to introduce the evidence earlier, and the possibility of prejudice to the
nonBmoving party.” Chieftain Int=l (U.S.), Inc. v. Se. Offshore, Inc., 553 F.3d
817, 820 (5th Cir. 2008) (citation omitted). The district court focused primarily
on importance and probative value. Its discussion did not touch on the fact
that the evidence could not be submitted earlier, and it did not discuss the
possible prejudice to TAP by the report’s admission.
      Those last two factors undoubtedly weigh in favor of reopening evidence.
The intervenor defendants did not have access to the report during trial,
because it had not been published, and TAP would not have been prejudiced
by late admission of the survey.
      Probative value is the main dispute. The survey makes generally broad
claims about Stehn’s methods, which it concludes were flawed because he
relied on the assumptions that cranes do not leave their territories and that
territory is therefore a “defensible surrogate” for counting birds. Drawing on
data from the 2008B2009 winter, when birds were found moving farther afield
in search of food and water, the survey concludes that Stehn’s assumption
“[are] unnecessary and untenable given recent data.” The survey criticized
past methods as “not based on a statistically defensible sampling design and
therefore [unable to] provide meaningful measures of precision.” The survey
also noted that results were difficult to duplicate and were dependent on the
observer=s “experience and judgment.”
      The court concluded that the survey lacked value for several reasons.
First, it focused on a population count, rather than a mortality count, whereas
the evidence at trial was focused on mortality. Second, the survey conflicted
with evidence adduced at trial, such as the cranes= territoriality. Third, the
court was unconvinced by the survey=s data and noted that the explanation for


                                       21
   Case: 13-40317     Document: 00512870373      Page: 22   Date Filed: 12/15/2014



                                  No. 13-40317


the total count was lacking.         Fourth, the survey described itself as
“preliminary.@ Fifth, the court found the survey=s Aerror rate@ unacceptable.
For those reasons, the court found that the survey was not sufficiently
important and lacked enough probative value to require reopening the
evidence.
      Exclusion of the survey was error under Chieftain International,
553 F.3d at 820. In the first place, the court did not consider the second two
factors. More importantly, it improperly acted as a trier of fact, weighing and
then excluding the evidence, rather than as a gatekeeper, so it imposed a
higher bar than the law allows.
      Evidence is relevant where it has the tendency to make a fact more or
less probable. FED. R. EVID. 401(a). The survey is relevant to, and highly
probative of, Stehn’s calculations of crane mortality, a central issue. The report
tends to cast doubt on Stehn’s methods and his count. There is no independent
basis in the Federal Rules of Evidence for exclusion. The court essentially
acted as if the evidence had been admitted, then weighed it against the
evidence presented. The court was thus not merely making a threshold
probativeBvalue determinationCit was trying the evidence. That, combined
with disregard of the latter two factors, means there was error.
      That said, the error was harmless. Although the district court did not
admit the survey, it did carefully consider it, and its ultimate factual findings
regarding Stehn’s methods and the mortality count were unaffected. The court
found the survey unpersuasive in light of the other evidence. Thus, even if the
court had admitted the survey into evidence, the outcome would not have
changed. The trier of fact explicitly stated that it would not have come to a




                                       22
    Case: 13-40317       Document: 00512870373          Page: 23     Date Filed: 12/15/2014



                                       No. 13-40317


different conclusion had it considered that evidence, which it did in fact
thoroughly review. The defendants’ rights were therefore not affected.
                                             C.
       The principal liability issue thus becomes whether the actions of TCEQ
in administering licenses to take water from the Guadalupe and San Antonio
rivers for human, manufacturing and agricultural use foreseeably and
proximately caused the deaths of whooping cranes in the winter of 2008B2009. 9
The district court either misunderstood the relevant liability test or misapplied
proximate cause when it held the state defendants responsible for remote,
attenuated, and fortuitous events following their issuance of water permits.
           Proximate cause and foreseeability are required to affix liability for
ESA violations. In the course of holding that “harm” under the ESA validly



          The state defendants assert that the water permitting can never constitute a take or
       9


cause a take to be committed. Because we find no proximate cause, we do not reach this
issue. To be clear, this is not to suggest that there is binding authority for holding state
officials liable under the ESA for licensing third parties who take an endangered species. The
closest case on point from this Circuit is Sierra Club v. Yeutter, but there we considered
whether federal officials, charged with various special responsibilities under the ESA,
licensed the take. Yeutter, 926 F.2d 429 (5th Cir. 1991). Among the federal appellate courts,
only the First Circuit has held that a state licensure can constitute an ESA take. Strahan v.
Coxe, 127 F.3d 155 (1st Cir. 1997). The First Circuit=s reasoning, however, is challenged by
other appellate opinions maintaining that the state governments may not be commandeered
into enforcing federal prohibitions. Conant v. Walters, 309 F.3d 629, 645–46 (9th Cir. 2002)
(concluding that Congress cannot force the state to prohibit medical marijuana use)
(Kozinski, J., concurring); The Wilderness Soc=y v. Kane Cnty., Utah, 581 F.3d 1198, 1237
(10th Cir. 2009) (explaining that the federal government cannot compel the county to enforce
federal prohibitions on off-highway vehicle use on federal lands) (McConnell, J., dissenting);
Willis v. Winters, 253 P.3d 1058, 1066 (Or. 2011) (holding that Congress lacks authority to
prohibit the states from issuing concealed-handgun licenses to medicalBmarijuana users).
Because TAP has not demonstrated proximate cause, we need not decide whether a state can
be held liable for licensing a take under the Supreme Court’s antiBcommandeering
jurisprudence articulated in Nat'l Fed'n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012),
Printz v. United States, 521 U.S. 898, 117 S. Ct. 2365 (1997) and New York v. United States,
505 U.S. 144, 112 S. Ct. 2408 (1992).


                                             23
   Case: 13-40317     Document: 00512870373      Page: 24   Date Filed: 12/15/2014



                                  No. 13-40317


includes “significant habitat modification or degradation that actually kills or
injures wildlife,” 50 C.F.R. ' 17.3 (1994), the Supreme Court squarely rejected
the dissenters’ assertions that a form of strict liability, unlimited by causal
connection, could be imposed. Sweet Home, 515 U.S. at 690B708, 115 S. Ct. at
2409B2418 (Stevens, J., majority), 714B735, 115 S. Ct. at 2421B2430 (Scalia, J.,
dissenting). The Court reasoned that the ESA prohibits “takes” so long as they
are “foreseeable rather than merely accidental.” Sweet Home, 515 U.S. at 700,
115 S. Ct. at 2414. Indeed, the statute should be read to incorporate ordinary
requirements of proximate causation and foreseeability. Id. at 696 n.9, 700
n.13, 115 S. Ct. at 2412 n.9, 2414 n.13 (“Nothing in the regulation purports to
weaken [ordinary requirements of foreseeability and proximate cause].”).
Justice O=Connor’s concurrence elaborates that proximate cause, while “not
susceptible of precise definition,” is a concept that “‘normally eliminates the
bizarre’” and has “‘functionally equivalent’ alternative characterizations in
terms of foreseeability . . . and duty. Proximate causation depends to a great
extent on considerations of the fairness of imposing liability for remote
consequences.” Id. at 713, 115 S. Ct. at 2420 (citations omitted).
      The Court was not asked to apply its proximate cause definition to the
facts in Sweet Home, but acknowledged that “[i]n the elaboration and enforce-
ment of the ESA, the Secretary and all persons who must comply with the law
will confront difficult questions of proximity and degree.” Id. at 708, 115 S. Ct.
at 2418. Later, in Exxon Co., U.S. A. v. Sofec, Inc., the Supreme Court affirmed
that “proximate causation principles are generally thought to be a necessary
limitation on liability.” Exxon Co., 517 U.S. 830, 838, 116 S. Ct. 1813, 1818
(1996). “‘In a philosophical sense, the consequences of an act go forward to
eternity, and the causes of an event go back to the dawn of human events, and


                                       24
    Case: 13-40317       Document: 00512870373          Page: 25     Date Filed: 12/15/2014



                                       No. 13-40317


beyond.’” Id. (quoting W. Keeton, et al, Prosser and Keeton on the Law of Torts
264 (5th ed. 1984)) (hereinafter Keeton).              Nevertheless, the Exxon Court
continued:
       the careless actor will [not] always be held for all damages for
       which the forces that he risked were a cause in fact. Somewhere a
       point will be reached when courts will agree that the link has
       become too tenuous-that what is claimed to be consequence is only
       fortuity. Thus, if the [negligent] destruction of the Michigan
       Avenue Bridge had delayed the arrival of a doctor, with consequent
       loss of a patient's life, few judges would impose liability.

Id. at 838B39, 116 S. Ct. at 1818 (quoting Petition of Kinsman Transit Co.,
338 F.2d 708, 725 (2nd Cir. 1964) (Friendly, J.), quoted in 1 T. Schoenbaum,
Admiralty and Maritime Law ' 5-3, at 164 (2d ed. 1994)). Most recently, the
Court reiterated that “[a] requirement of proximate cause thus serves, inter
alia, to preclude liability in situations where the causal link between conduct
and result is so attenuated that the consequence is more aptly described as
mere fortuity.” Paroline v. United States, 134 S. Ct. 1710, 1719 (2014) (citing
Exxon Co., 517 U.S. at 838B39, 116 S. Ct. at 1818).
       Applying a proximate cause limit to the ESA must therefore mean that
liability may be based neither on the “butterfly effect” 10 nor on remote actors
in a vast and complex ecosystem. Justice O=Connor’s concurrence in Sweet
Home is instructive. It disavows foreseeability, and thus ESA liability, where
a farmer tills his field, causes erosion that makes silt run into a nearby river,

       10
         The “butterfly effect” is a theory of remote causation. Under this theory, present conditions
are the result of a sting of events set off by a seemingly inconsequential act. An example is the idea
that a butterfly stirring the air today in China can transform storm systems next month in New
York. James Gleick, Chaos 8 (Penguin Books 1987). Edward N. Lorenz is credited to have coined
the term in a speech. See Edward N. Lorenz, Predictability: Does the Flap of a Butterfly’s Wings in
Brazil Set Off a Tornado in Texas?, at the American Association for the Advancement of Science
(Dec. 29, 1972), available at http://eaps4.mit.edu/research/Lorenz/Butterfly_1972.pdf.


                                             25
    Case: 13-40317       Document: 00512870373          Page: 26     Date Filed: 12/15/2014



                                       No. 13-40317


which depletes oxygen in the water, and thereby injures protected fish. Sweet
Home, 515 U.S. at 713, 115 S. Ct. at 2420 (O’Connor, J., concurring).
       A district court’s finding of proximate cause is reviewed for clear error.
Bertucci Contracting Corp. v. M/V ANTWERPEN, 465 F.3d 254, 259 (5th Cir.
2006). When, as here, a court’s factual finding “rest[s] on an erroneous view of
the law”, its factual finding does not bind the appellate court. See Pullman-
standard v. Swint, 456 U.S. 273, 287, 102 S. Ct. 1781, 1789 (1982).
Accordingly, when the record permits only one resolution of the factual issue
after the correct law is applied, remand is unnecessary. Swint, 456 U.S. at
292, 102 S. Ct. at 1792. 11
       In resolving the factual issue, the trial court maintained an erroneous
view of proximate cause. The trial court cited Sweet Home’s proximate cause
requirement exactly twice in a 124Bpage opinion. Aransas Project v. Shaw,
930 F. Supp. 2d 716, 727, 786 (S.D. Tex. 2013) (stating that ordinary
requirements of proximate causation apply). The court concluded in the very
next paragraph to one of these citations that “[p]roximate causation exists
where a defendant government agency authorized the activity that caused the
take.” Id. at 786. This is an erroneous view of proximate cause standards.
Taken at face value, the court’s statement eliminates “proximate” from

       11 This analysis is in keeping with the Supreme Court’s decision in Exxon Co., supra,
where the Court held that federal courts may refer to the extensive body of state law applying
proximate cause. 517 U.S. at 839, 116 S. Ct. at 1818. The Texas Supreme Court has reversed
and rendered judgment for defendants on finding that a defendant’s conduct was too
attenuated from the plaintiff’s injury to support proximate cause. See, e.g., Union Pump Co.
v. Allbritton, 898 S.W.2d 772 (Tex. 1995) (pump manufacturer not liable for plaintiff’s fall
that occurred two hours after a fire caused by the pump had been extinguished, where other
factors like wet floor, contributed); Borg Warner Corp. v. Flores, 232 S.W.3d 765 (Tex. 2006)
(evidence of causation was legally insufficient to connect plaintiff’s workplace exposure to
asbestos, absent any dosage evidence, with his illness); Providence Health Center v. Dowell,
262 S.W.3d 324 (Tex. 2008) (decedent’s discharge from the emergency room did not
proximately cause his suicide 48 hours later, given intervening contingencies).

                                             26
   Case: 13-40317     Document: 00512870373        Page: 27   Date Filed: 12/15/2014



                                    No. 13-40317


“proximate cause” whenever a governmental entity’s licensing activity is
involved in a “take.” In addition to the foregoing explanations about proximate
cause in general and under the ESA, the Supreme Court succinctly states that,
“[t]he concepts of direct relationship and foreseeability are, of course, two of
the ‘many shapes [proximate cause] took at common law.’” Hemi Group, LLC
v. City of New York, ___ U.S. __, 130 S. Ct. 983, 991 (2010)(citing Holmes v.
Sec. Inv. Protection Corp., 503 U.S. 258, 268, 112 S. Ct. 1311 (1992). The
district court’s formulation and its ensuing opinion ignore both of those
concepts, as it nowhere mentions remoteness, attenuation, or the natural and
probable consequences of actions. Nowhere does the court explain why the
remote connection between water licensing, decisions to draw river water by
hundreds of users, whooping crane habitat, and crane deaths that occurred
during a year of extraordinary drought compels ESA liability. Indeed, the
court’s rule is open to the State’s criticism that issuing drivers’ licenses will
“cause the take” of endangered species run over by cars, and it implies that
governmental licensing of power lines, wind turbines or cell towers, with which
many endangered birds collide, could violate the ESA. The court’s simplistic
phrasing begged the questions of remoteness and foreseeability inherent in
proximate cause and required by Sweet Home.
      Moreover,     the   court’s   rule   establishing   proximate   cause    from
“authorizing” any activity that “caused” a take creates liability far beyond the
contours of current ESA case law. In Sweet Home, for instance, the Court
explained that a landowner who knowingly drained a pond that housed
endangered fish should not escape ESA liability for destroying the aquatic




                                           27
    Case: 13-40317       Document: 00512870373         Page: 28     Date Filed: 12/15/2014



                                      No. 13-40317


habitat. Sweet Home, 515 U.S. at 699–700, 115 S. Ct. 2413B14. This is the
limited, albeit not definitive, Sweet Home conception of an “indirect” taking. 12
       Cases decided in the wake of Sweet Home also do not create this almost
per-se proximate cause rule applied by the district court. Other circuit courts
have held certain regulatory acts resulted in ESA liability where a close
connection existed between the liable actor=s conduct and habitat destruction
or killing of endangered species. In Sierra Club v. Yeutter, the Forest Service
permitted excessive timber removal in Texas forests whose trees are home for
red cockaded woodpeckers. Sierra Club, 926 F.2d 429, 432–33 (5th Cir. 1991).
In Strahan v. Coxe, the state’s licensing of fishermen to use gillnets and lobster
traps in certain areas was done with an awareness that right whales could be
caught in the devices, and over fifty percent of right whales showed scars from
previous encounters with the devices. Strahan, 127 F.3d 155, 165 (1st. Cir.
1997). In Loggerhead Turtle v. Cnty. Council of Volusia Cnty., Fla., 148 F.3d
1231 (11th Cir. 1998), the court accepted for standing purposes a theory that
the county’s authorization of nocturnal vehicular beach traffic and regulation
of outdoor lighting could directly result in the killing of newly-hatched
loggerhead turtles by misdirecting them away from the sea. 13 See also Anim.
Welfare Inst. v. Martin, 623 F.3d 19 (1st Cir. 2010) (licensing of animal traps
that caught endangered lynx). The regulations or licensing in each of these


         TAP relies on the “draining the pond” analogy and asserts that there is no “legally
       12


relevant difference” between TCEQ’s use of state water for its own purposes and its licensing
other users. We disagree. As Sweet Home implies, licensing is, in this case, indirect and far
removed from committing acts with knowledge that a habitat will be adversely affected and
the species killed.
       13
         On remand, however, the trial court found no proximate cause of turtle deaths by
the county’s ordinances. See Loggerhead Turtle v. Cnty. Council of Volusia Cnty., Fla.,
92 F. Supp. 2d 1296, 1306B07 (M.D. Fla. 2000).


                                             28
    Case: 13-40317       Document: 00512870373          Page: 29     Date Filed: 12/15/2014



                                       No. 13-40317


cases concerned actions that directly killed or injured species or eliminated
their habitat. 14
       Not every government action has such direct consequences. Indeed, in
Strahan, the court held that “a governmental third party pursuant to whose
authority an actor directly exacts a taking of an endangered species may be
deemed to have violated . . . the ESA.” 127 F.3d at 163 (emphasis added).
Rejecting an intervening actor defense to proximate cause, the court was even
more pointed: “In this instance, the state has licensed commercial fishing
operations to use gillnets and lobster pots in specifically the manner that is
likely to result in a violation of federal law.” 127 F.3d at 164. In sharp contrast
to Strahan and these other cases, the district court’s untethered and virtually
per-se linking of governmental licensing with ESA takes elides proximate
cause rather than applying it.           The standard simply assumes proximate
causation where licensing occurs.             Therefore, the district court had an
erroneous view of the law and this court need not be deferential to the
proximate cause finding. Swint, 456 U.S. at 287, 292 102 S. Ct. at 1789, 1792.
       Even if we accept the court’s subsidiary factual findings, there can be
only one resolution of the proximate cause issue based on the record: proximate
cause was lacking as a matter of law. The issue here is whether TCEQ’s
issuance of water permits “proximately caused” the unusual crane deaths in
the winter of 2008-09. Unlike the cases just cited, there is a long chain of
causation here between the TCEQ’s issuance of permits to take water from the

           The district court’s finding of liability here is based on an even more attenuated
       14


chain of causation than in Palila v. Hawaii Dept. of Land & Nat. Res., 852 F.2d 1106 (9th
Cir. 1988) (“Palila II”), in which state officials grazed sheep that ate seeds that could have
grown into habitat for endangered palila birds. Justice O’Connor disapproved Palila II in
her Sweet Home concurrence, 515 U.S. at 713B14, 115 S. Ct. 2420B21, and TAP does not rely
on it either.


                                             29
       Case: 13-40317    Document: 00512870373          Page: 30     Date Filed: 12/15/2014



                                       No. 13-40317


rivers and cranes’ mortality. Until recently, the permits had few limits on
users’ ability to take water. 15 TAP offered evidence, which the court accepted,
that the licensed withdrawals of water from the rivers resulted in a decline in
freshwater inflows to the San Antonio Bay.                Continuing with the court’s
findings, with less freshwater inflows, the bay’s salinity increased in various
gradients by a few parts per thousand. In turn, the increased salinity of the
estuary and marsh water affected the conditions in which blue crabs and
wolfberry plants grow. These are principal food sources of whooping cranes
following their thousands-mile migration across North America to their winter
habitat. There were then fewer blue crabs and wolfberries for the cranes to
eat.     The cranes succumbed to “food stress,” causing them to search for
“upland” sources of food and water. Necropsies of two cranes that died during
the 2008B2009 winter showed signs of emaciation, and overall an estimated 23
cranes died. The crane population, nevertheless, has continued to increase
both before and after the winter of 2008B2009.
         Every link of this chain depends on modeling and estimation. At best,
the court found but-for causation. Proximate cause, however, requires the
causal factors and the result to be reasonably foreseeable.                  Sweet Home,
515 U.S. at 697 n. 9, 115 S. Ct. at 2412 n. 9 (providing that ESA “take” must
be foreseeable). TAP acknowledges in its brief the importance of foreseeability.



         Historically, “a water right, when acquired and perfected, constituted a vested right
         15


to the use of the water appropriated.” Texas Water Rights Comm’n. v. Wright, 464 S.W.2d
642, 647 (Tex. 1971). The right was conditioned solely on the use of the water for beneficial
purposes. Id. In 2007, the Texas Legislature passed S.B. 3, which requires, inter alia, that
new or amended withdrawal permits include a provision authorizing the TCEQ to adjust the
permit to protect freshwater inflows. Tex. Water Code ' 11.147(e-1). S.B. 3 expressly
prohibits, however, the TCEQ from adding an environmental-flows provision to existing
water rights that vested prior to September 1, 2007. Id.


                                             30
   Case: 13-40317     Document: 00512870373      Page: 31   Date Filed: 12/15/2014



                                  No. 13-40317


(“The issue is not the number of steps of ‘causation’ . . . but foreseeability.”).
But the district court’s opinion does not establish that the state could have
reasonably anticipated the synergy among the links on the chain in 2008B2009.
The court’s only discussion of foreseeability in its entire opinion occurs with
respect to the effect of water-permitting on freshwater inflows. The court
found that the state defendants could foresee this link in the causal chain
because a 2007 United States Fish and Wildlife Service International
Whooping Crane Recovery Plan noted that “[u]pstream reservoir construction
and water diversions for agriculture and human use reduce freshwater flows.”
Aransas Project, 930 F. Supp. 2d at 747. All this statement indicates is that
upstream diversions in general reduce freshwater inflows to the bay. It does
not indicate that the freshwater inflows into the San Antonio Bay were
materially decreasing from levels in prior years. The report, moreover, noted
that “[m]any existing water rights are currently only partially utilized, but
greater utilization is expected over time.”      Id.   While the report explains
generally the possibility of drought and attendant risks to the cranes, this, too,
fails to satisfy TAP’s burden to prove that this drought or its severity was
foreseeable.
      The report includes numerous nonBspecific, conditional, predictive
statements not quoted by the district court. The report states that:


      Withdrawals of surface and groundwater for municipal and
      industrial growth are predicted to leave insufficient inflows to
      sustain the ecosystem in less than 50 years. (emphasis added).

The report also states that:
      Inflows are already at times insufficient and reduced over historic
      levels, leading to increases in mean salinity and decreases in blue


                                       31
    Case: 13-40317        Document: 00512870373          Page: 32      Date Filed: 12/15/2014



                                        No. 13-40317


       crabs . . . Long before ecosystem collapse, due to lack of inflows,
       significant adverse impacts to blue crab populations would occur.
       (emphasis added).

In fact, a few pages later, the report states:
       Winter habitats at Aransas are presently sufficient to support at
       least 500 individuals (Tom Stehn; ANWR, pers. comm.)
       Uncertainty remains concerning possible longBterm declines in
       ecosystems used by the cranes as a consequence of expanding
       human populations and their demands for fresh water . . . .
       (emphasis added).

According to the report, decreased freshwater inflows “at times” have been
“insufficient,” and in future decades the decline may affect the bay’s ecosystem.
These statements do not establish foreseeability that decreased freshwater
inflows in 2008B2009 would result in abnormal crane deaths. After all, during
nearly six preceding decades, the same FWS report observes that human
population along the rivers had steadily increased, leading presumably to
increasing river water use, and the state had suffered periodic, severe
droughts, but the whooping crane population was concomitantly steadily
increasing after near extinction.            The state defendants had no reason to
anticipate a significant die-off because of decreased freshwater inflows only
one year after this report issued. 16
       The lack of foreseeability or direct connection between TCEQ permitting
and crane deaths is also highlighted by the number of contingencies affecting


          The fact that state agencies had recommended that minimum annual freshwater
       16


inflows to the bay be guaranteed in order to preserve its general ecosystem also fails to
establish proximate causation between water permitting and crane deaths in 2008B2009;
there is no proof that the desirable inflow levels are also the necessary inflow levels to affect
salinity, blue crab habitat, wolfberry production, and the cranes’ habitat. Indeed, the district
court never so indicated in its opinion or proposed injunction.


                                              32
    Case: 13-40317           Document: 00512870373           Page: 33     Date Filed: 12/15/2014



                                           No. 13-40317


the chain of causation from licensing to crane deaths. The contingencies are
all outside the state’s control and often outside human control. To begin, the
state’s control over water usage is at a macro, not a micro level. Surface water
is the property of the state, subject to the vested property rights of landowners.
Texas Water Rights Comm’n. v. Wright, 464 S.W.2d 642, 647 (Tex. 1971). Texas
law generally forbids appropriating water from the state’s rivers without a
permit. Tex. Water Code ' 11.121. While permits authorize usage, however,
they do not compel it. Further, some users, such as domestic and livestock
users, need not obtain permits. Id. ' 11.142. The independent choices of water
users are also affected by the availability of water from alternative sources like
reservoirs and the Edwards aquifer. The aquifer, indeed, is a major water
source for South Texas, including San Antonio. TCEQ accordingly cannot
control the amount of water that will be diverted from the rivers.
       Even more unpredictable and uncontrollable are the forces of nature.
The weather, tides and temperature conditions dramatically affect salinity
within and throughout the bay. 17 As the district court found, a few rains in
autumn 2009, for instance, restored salinity to desirable levels for crab and
wolfberry production. Aransas Project, 930 F. Supp. 2d at 746. That these


       17
            The district court cited one of plaintiffs= experts on salinity for the proposition that

       presently, the San Antonio bay/Guadalupe estuary typically has a brackish
       environment, between 15B25 ppt, and the salinity gradient extends across the
       entire area, which Ameans that the entire bay winds up being an especially
       productive habitat.@ The system is dynamic and salinity changes can occur day
       to day, even hour to hour, with tides and other factors. Also, because it covers
       a larger area, its productivity is across a wide range of salinities. Both
       productivity and resilience to change are a function of habitat size, and in these
       instances, the larger the better.

Aransas Project, 930 F. Supp. 2d at 752 (citations and footnotes omitted).


                                                  33
    Case: 13-40317      Document: 00512870373        Page: 34     Date Filed: 12/15/2014



                                     No. 13-40317


natural conditions can change quickly is a truism, and that the seriousness or
duration of a drought cannot be foreseen in advance is equally trite. Texas is
prone to cyclical drought conditions, but the winter of 2008B2009 was an outlier
among those.
      For another link in its chain of causation, the district court found that
“with lower salinities, the greater the chances for a Whooping Crane to find a
blue crab,” id. at 753, and that “decreases in freshwater inflows to the San
Antonio bay/Guadalupe estuary results [sic] in a decrease in blue crabs as well
as wolfberries on the critical habitat of the AWB cranes.” Id. at 754. Even
accepting these findings, the salinity levels that affect blue crab habitat choices
and wolfberry production are also subject to varying and unpredictable
contingencies of weather, tides and temperature changes. In addition, the blue
crab population in this bay (as in many places) suffered a consistent decline
since the 1980s because of overfishing. 18 Yet inversely to the ongoing blue crab
decline, which must have decreased the chances for a whooping crane to find a
blue crab, the whooping crane population grew nearly every year.
      Contingencies concerning permittees’ and others’ water use, the forces of
nature, and the availability of particular foods to whooping cranes demonstrate
that only a fortuitous confluence of adverse factors caused the unexpected
2008B2009 die-off found by the district court.               This is the essence of
unforeseeability.
      Proximate cause eliminates liability for actors when the resulting harm
is too attenuated from their negligence (and there is no suggestion that TCEQ’s
actions were even negligent). The chain of causation here, unlike any in the

      18
         The district court found that between 1980 and 2009, there has been a significant
decline in blue crab abundance over the entire Texas coast. Id. at 753.


                                           34
    Case: 13-40317     Document: 00512870373      Page: 35    Date Filed: 12/15/2014



                                   No. 13-40317


reported case law concerning the ESA, may have had an impact on the
whooping crane deaths in 2008B2009. Finding proximate cause and imposing
liability on the State defendants in the face of multiple, natural, independent,
unpredictable    and    interrelated   forces   affecting    the   cranes’   estuary
environment goes too far. Had the court not applied an erroneous proximate
cause rule and instead considered foreseeability carefully, it must have
concluded that the unusual die-off of cranes was, in the nearly half century of
their population recovery process, a fortuity from the standpoint of TCEQ’s
water regulation.      The situation is similar to Judge Henry Friendly’s
hypothetical, noted by the Supreme Court in the Exxon case, supra, in which a
vessel colliding with a bridge should not be held liable for the death of a patient
whose doctor arrived late because of the bridge closing. For these reasons,
proximate cause and foreseeability are lacking as a matter of law.
                                         V.
      We review a district court’s grant or denial of injunctive relief for abuse
of discretion. Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013).
A district court abuses its discretion if it “(1) relies on clearly erroneous factual
findings when deciding to grant or deny the permanent injunction, (2) relies on
erroneous conclusions of law when deciding to grant or deny the permanent
injunction, or (3) misapplies the factual or legal conclusions when fashioning
its injunctive relief.” Peaches Entm=t Corp. v. Entm=t Repertoire Assocs., Inc.,
62 F.3d 690, 693 (5th Cir. 1995). As was earlier noted, a plaintiff seeking
injunctive relief must show a real and immediate threat of future or continuing
injury apart from any past injury. In re Stewart, 647 F.3d 553, 557 (5th Cir.
2011). “Past exposure to illegal conduct does not in itself show a present case
or controversy regarding injunctive relief.” Id. (quoting O’Shea, 414 U.S. at


                                         35
    Case: 13-40317    Document: 00512870373      Page: 36    Date Filed: 12/15/2014



                                  No. 13-40317


495, 94 S. Ct. at 676). Although past wrongs may help establish the threat of
a future injury, they are alone insufficient.      O’Shea, 414 U.S. at 495B96,
94 S. Ct. at 676. The district court erred in three ways in granting injunctive
relief. First, the relief is based on its failure properly to apply proximate cause
and foreseeability to the circumstances of this case. Our reversal of the state
defendants’ liability commands the vacating of injunctive relief. No further
discussion of this error is required. But even if the state defendants’ issuance
of water use permits had proximately caused the crane deaths, the court erred
in claiming a “relaxed” standard for granting injunctive relief, and it erred,
under the proper standard, in finding a real and immediate threat of future
injury to cranes.
      The district court’s assertion that there is a “relaxed” standard for grant-
ing injunctions under the ESA is true only insofar as the balance of equities
will lean more heavily in favor of protecting wildlife than it would in the
absence of the ESA. See Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531,
545, 107 S. Ct. 1396, 1404 (1987). That does not, however, support “the pro-
position that courts no longer must look at the likelihood of future harm before
deciding whether to grant an injunction under the ESA. Federal courts are not
obligated to grant an injunction for every violation of the law.” Nat=l Wildlife
Fed=n v. Burlington N.R.R., Inc., 23 F.3d 1508, 1511 (9th Cir. 1994). The court’s
power to order injunctive relief depends, as in all other cases, on whether
plaintiffs have established by a preponderance of the evidence, that there is “a
reasonably certain threat of imminent harm to a protected species.” Defenders
of Wildlife v. Bernal, 204 F.3d 920, 925 (9th Cir. 2000).             The court’s
misstatement of the standard represents an obvious abuse of discretion.




                                        36
   Case: 13-40317     Document: 00512870373      Page: 37   Date Filed: 12/15/2014



                                  No. 13-40317


      An injunction may thus be issued only if future injury is “certainly
impending.” Babbitt v. United Farm Workers Nat=l Union, 442 U.S. 289, 298,
99 S. Ct. 2301, 2309 (1979) (citation omitted); see also Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365, 375B76 (2008); Amoco,
480 U.S. at 545, 107 S. Ct. at 1404. The court’s only finding regarding future,
imminent harm was “that [the plaintiff] has established by a preponderance of
the evidence that there is a reasonably certain threat of imminent harm.” The
court made no subsidiary findings to buttress this statement. The totality of
the court’s opinion focused almost exclusively on the injury that occurred in
2008B2009 and did not explain how from year to year following that unusually
dry winter season the cranes’ habitat or the cranes themselves suffer
immediate jeopardy.      The evidence is to the contrary, showing steadily
increasing flocks in the Refuge: peak sizes 237 (winter 2006B2007); 266 (winter
2007B2008); 270 (winter 2008B2009); 264 (winter 2009B2010); 283 (winter
2010B2011); 300 (winter 2011B2012). There is no evidence of unusual crane
deaths following 2008B2009; no evidence of dangerously higher salinities or
blue crab or wolfberry deficiencies; no evidence of lack of drinking water in the
Refuge; no evidence of emaciated birds or extreme behavioral patterns.
      To sustain the court’s barren findings, TAP contends that the cranes
continue to be an endangered species and TCEQ continues to issue some water
use permits. These observations are insufficient to show likely, imminent
future harm by a preponderance of the evidence. Although the cranes have
been endangered for many decades, it is also clear that TCEQ has been issuing
permits continuously up until 2010, yet TAP neither alleged nor proved “takes”
in any year before or after 2008B2009. Injunctive relief for the indefinite future




                                       37
   Case: 13-40317     Document: 00512870373     Page: 38   Date Filed: 12/15/2014



                                 No. 13-40317


cannot be predicated on the unique events of one year without proof of their
likely, imminent replication.
                                CONCLUSION
      Because the deaths of the whooping cranes are too remote from TCEQ’s
permitting withdrawal of water from the San Antonio and Guadalupe Rivers,
the state defendants cannot be held liable for a take or for causing a take under
the ESA. Even if the state defendants should be held liable, the injunction was
an abuse of discretion. The district court’s judgment is REVERSED.




                                       38